— In an action to recover damages for negligent and intentional infliction of emotional distress, the plaintiff appeals from an order of the Supreme Court, Putnam County (Owen, J.), dated September 29, 1986, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Based on our review of the record, we agree with the Supreme Court’s determination that the plaintiff failed to satisfy her burden of establishing that triable issues of fact exist with regard to her claims of intentional infliction of emotional distress against the defendants. The plaintiff has shown no evidence that suggests tortious behavior. "A claim *642of prima facie tort does not lie where the defendant’s action has any motive other than a desire to injure the plaintiff ’ (Global Casting Indus. v Daley-Hodkin Corp., 105 Misc 2d 517, 522). In this case the motive was not to injure the plaintiff but to fulfill the decedent’s wishes. The plaintiff has offered no proof showing contrary intent. Accordingly, the Supreme Court acted properly in granting the defendants’ motion for summary judgment dismissing the complaint. Mollen, P. J., Thompson, Rubin and Sullivan, JJ., concur.